ON CONFESSION OF ERROR
PER CURIAM.
The defendant appeals from an extra-guidelines sentence imposed solely on the finding that Thompson was an habitual offender. As the state correctly concedes, the sentence was erroneous, both because the court failed to make an express determination that the defendant is a threat to the community as required by section 775.-084, Florida Statutes (1987), Davis v. State, 557 So.2d 60 (Fla. 3d DCA 1989); Donaldson v. State, 519 So.2d 737 (Fla. 3d DCA 1988), and because the sentence was not accompanied by written reasons — apart from the insufficient ground of habitual offender status — which justify the departure. Davis v. State, 557 So.2d 60 (Fla. 3d DCA 1989); Watts v. State, 525 So.2d 992 (Fla. 2d DCA 1988).
Accordingly, the sentence is reversed and the cause is remanded for appropriate re-sentencing.